Citation Nr: 0901378	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  03-03 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	M. Engin Derkunt, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to June 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for 
hypertension and residuals of a dental injury, and denied the 
veteran's claim to reopen for strabismus, right esotropia and 
right hypertropia.

The veteran testified at a Regional Office hearing in August 
2004.  A transcript of this hearing has been associated with 
the claims file.

The Board denied the veteran's claim for service connection 
for residuals of a dental injury in January 2005.  The Board 
also indicated in the January 2005 decision that in January 
1971, the RO denied service connection for right strabismus, 
right esotropia and right mypertropia due to amblyopia, but 
that the claims file did not show that the veteran was 
notified of the adverse determination.  Consequently, the 
Board adjudicated the claim of service connection for a right 
eye disability on a de novo basis, and that claim was also 
denied.  The issue of entitlement to service connection for 
hypertension was remanded by the Board for further action.  
The claim has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  The veteran's service treatment records show one elevated 
blood pressure reading of 122/90, with a reading of 150/90 
within the first year after discharge.  

2.  Hypertension was not manifested during service or to a 
compensable degree within one year of separation from 
service, and there is no competent medical evidence or 
opinion establishing a nexus between the veteran's 
hypertension and his military service.  

CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in May 2001 and March 2004, that fully 
addressed all notice elements.  The May 2001 letter was sent 
prior to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for full 
and fair adjudication of this claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
outpatient treatment records.  Further, the RO has obtained 
private treatment records. And the veteran was provided an 
opportunity to set forth his contentions during the hearing 
before a hearing officer at the RO in August 2004.  Next, a 
specific VA medical opinion pertinent to the issue on appeal 
was obtained in August 2005.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained or that 
the RO had not attempted to obtain.  In this regard, the RO 
has made repeated efforts to obtain records from the VA 
facility in Philadelphia dated from 1967 to 1989 that the 
veteran had identified, without success.  It was determined 
that additional efforts would be futile and the veteran was 
informed of this determination.  Additionally, the RO 
notified the veteran in September 2006 that upon receipt of 
specific information, an attempt would be made to secure 
private records that he had mentioned during a VA 
examination, and he was also notified in March 2007 to supply 
information regarding treatment at the Philadelphia Naval 
Hospital.  No replies were received.  

The Board notes that VA treatment records which had not been 
previously associated with the veteran's claims file were 
received by the RO after the June 2008 SSOC and before the 
case was certified to the Board.  The RO did not issue 
another SSOC when the new records were received.  The 
treatment records are either duplicative or they do not 
relate to the veteran's hypertension.  There is nothing in 
those records which discusses the etiology of the veteran's 
hypertension. Therefore, the Board finds that the veteran was 
not prejudiced when the RO did not issue an SSOC after the 
new records were received, because they do not pertain to the 
issue currently on appeal, i.e., whether his hypertension is 
service connected.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Hypertension

A disability may be directly service connected when there is 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  38 U.S.C.A. 
§ 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112, 
1113; 38 C.F.R. § 3.307, 3.309 (listing applicable chronic 
diseases, including hypertension).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. § 
3.303(d).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 
C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2008).  

Considering the pertinent evidence of record in light of the 
above-cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for 
hypertension.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service enlistment examination report dated in 
August 1960 reflects that his blood pressure was documented 
as 118/64.  In June 1963 is blood pressure was recorded as 
112/64 and in July 1965, it was 122/90.  At separation in 
June 1966, his blood pressure was 122/68.  

A July 1966 report from the Philadelphia Hospital regarding 
treatment for a genitourinary disorder reflects a blood 
pressure reading of 150/90.  VA outpatient treatment records 
show that in December 2000, the veteran's blood pressure was 
recorded as 145/78, and CAD/HTN was diagnosed.  

In August 2004, the veteran testified before a hearing 
officer at the RO.  He stated that he developed borderline 
hypertension when he retuned home from Vietnam, where he had 
to take salt tablets, and that within a year later he 
developed hypertension.   He stated that he was taking 
medication and was first put on medication in 1966 or early 
1967 by a doctor in Philadelphia.  

In August 2005, the veteran underwent a VA hypertension 
examination.  The examiner noted that the claims file was 
reviewed in detail, including the service treatment records.  
The veteran's blood pressure readings were recorded as 
149/87; 150/86; 145/88; and 145/88.  The veteran's medical 
history was noted, including that he had been treated at VA 
since December 2000.  It was stated that based on that first 
visit, the veteran had a history of hypertension, and was 
taking antihypertensive medications.  The examiner noted the 
blood pressure readings taken during service and indicated 
that there were no 5 or 3 day blood pressure readings taken.  
It was noted that the examiner could not locate the reading 
of 150/90 one month after discharge, but that the AMIE 
request for the examination indicated that the data was in 
the record.  It was stated that although the veteran 
indicated that he had been treated between 1967 and 1989 for 
hypertension at the Philadelphia VAMC, there was no 
documentation in the record of such treatment.  The examiner 
also pointed out that the veteran indicated that he had been 
treated by a private physician in or about 1967, but he could 
not remember the physician and no records to that effect were 
in the file.  The examiner summarized that there was simply 
not enough documented information to make a medical opinion 
that would be any more than speculation as to the timing of 
the onset of the veteran's hypertension.  It was noted that 
the single reading of 122/90 would not in his opinion be 
adequate to justify the diagnosis of hypertension as having 
been demonstrated during service.  It was further noted that 
there was no documentation available to substantiate the 
veteran's claim that he was placed on medication within a 
year of service.  It was also reported that most importantly, 
at separation, the veteran clearly did not manifest 
hypertensive level blood pressure reading when it was normal 
at 122/68.  The examiner stated that no opinion can be given, 
only speculation in this case due to lack of medical 
documentation.  The diagnosis was, essential hypertension, 
unclear date of onset. 

VA outpatient treatment records show that in March 2007, the 
veteran's blood pressure was 123/72; a reading in March 2008 
was 118/71.  

The veteran's claim fails because although he has a current 
diagnosis of hypertension, there is no evidence that the 
condition was incurred in service or of a nexus to service.  
The veteran's entrance examination was normal and his blood 
pressure was measured at 118/68.  His blood pressure was 
within the normal range in June 1963.  An elevated reading 
was recorded in July 1965 and at separation, in June 1966, 
his reading was within the normal range at 122/68.  These 
constitute all of the blood pressure readings available in 
the veteran's service treatment records.  As noted, for VA 
purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  While the veteran did have the one 
elevated reading in July 1965, the Board does not find that 
the veteran's readings were "predominately" high.  The 
isolated reading in July 1965 cannot constitute a diagnosis 
of hypertension in service.  It is noted that the veteran did 
not require treatment, and he was not diagnosed with 
hypertension in service.  

It is also noted that the record contains a reading of 150/90 
in July 1966, although hypertension was not diagnosed.  While 
this isolated finding was recorded within the first year 
after service separation, it does not support a finding that 
hypertension was manifested to a compensable degree within 
that time frame.  See, 38 C.F.R. DC 7101 (2008).  The 
evidence shows that the veteran was first diagnosed with 
hypertension in 2000, over thirty years after service 
separation.  Thus, the presumption of service connection for 
hypertension manifested within one year of service separation 
is not applicable.  See, 38 C.F.R. §§3.307, 3.309.  

The Board observes that, in August 2005, the VA examiner 
concluded that he could not offer a medical opinion regarding 
the etiology of the veteran's hypertension without resorting 
to speculation due to lack of medical documentation.  Current 
regulations provide that service connection may not be based 
on a resort to speculation or even remote possibility. See 38 
C.F.R. § 3.102 (2008); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Even if the VA examiner's August 2005 opinion is 
viewed in the light most favorable to the veteran, this 
evidence does not establish service connection for 
hypertension.  As he stated, the one reading in service of 
122/90 was not adequate to diagnose hypertension, and found 
that as to the etiology of the veteran's hypertension, no 
determination could not be made without speculation.  The 
examiner had the benefit of reviewing the claims file and 
examining the veteran.  He supported his finding with 
rationale.  And there is no other medical opinion of record 
regarding the etiology of the veteran's hypertension.  

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  In this regard, the Board observes 
that the veteran has asserted that he incurred hypertension 
during active service; although the Board does not dispute 
the veteran's sincerity, a review of his service treatment 
records shows no complaints of or treatment for hypertension 
at any time during his period of active duty or for decades 
thereafter.  As a lay person, the veteran is not competent to 
opine on medical matters such as a medical diagnosis or the 
etiology of medical disorders.  The record does not show, nor 
does the veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter. Accordingly, the veteran's lay 
statements are entitled to no probative value.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Thus, in the absence of a 
medical nexus between the veteran's hypertension and an 
incident of or finding recorded during active service, the 
Board finds that service connection for hypertension is not 
warranted. 


ORDER

Service connection for hypertension is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


